Name: Commission Regulation (EEC) No 773/90 of 29 March 1990 altering the entry price for tomatoes originating in Morocco and the Canary Islands
 Type: Regulation
 Subject Matter: plant product;  prices;  Africa;  trade
 Date Published: nan

 No L 83/82 Official Journal of the European Communities 30. 3. 90 COMMISSION REGULATION (EEC) No 773/90 of 29 March 1990 altering the entry price for tomatoes originating in Morocco and the Canary Islands must apply from 1 April 1990 to the end of May 1990 for Moroccan tomatoes and during the period of application of the reference price system for tomatoes from the Canary Islands within the limit of specified quantities, in accordance with the Mediterranean agreements and Regu ­ lation (EEC) No 1391 /87 ; Whereas, in order to ensure that the system is effective, the trend in imports of such products must be moni ­ tored ; whereas imports of Moroccan tomatoes should therefore be subject to Community surveillance, imports of tomatoes from the Canary Islands being subject to statistical monitoring in the framework of the manage ­ ment of the tariff quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3488/89 of 21 November 1989 laying down the method of deci ­ sion for certain provisions laid down for agricultural products in the framework of the Mediterranean agree ­ ments ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands (a), and in particular Article 8 thereof, Whereas, in accordance with the agreements concluded with various Mediterranean third countries, the Commu ­ nity may decide to alter the entry price for certain fruit and vegetables originating in such countries, taking account of the annual reviews of trade flows by product and country pursuant to Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (3) ; Whereas, in accordance with Article 8 (2) of Regulation (EEC) No 1391 /87, the Commission is to decide whether the entry price of tomatoes originating in the Canary Islands should be altered in 1990 in the light of relevant factors regarding the objective of maintaining traditional patterns of export trade in the context of enlargement of the Community ; Whereas an examination of the prospects for export flows from Morocco and the Canary Islands in the light of the overall trend on the Community market points to the need to alter the entry price for tomatoes ; Whereas the alteration of the entry price must relate to the amount to be deducted for customs duties from the representative prices recorded in the Community for the calculation of the entry price of tomatoes as provided for in Article 24 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4), as last amended by Regulation (EEC) No 111 9/89 (*) ; whereas a reduction of one sixth is likely to achieve this objective ; whereas such a reduction Article 1 For the purposes of calculating the entry price provided for in Article 24 (3) of Regulation (EEC) No 1035/72 for fresh tomatoes originating in Morocco and the Canary Islands, the amount to be deducted for customs duties from the representative prices recorded shall be reduced by one sixth during the periods and within the limit of the quantities specified in the Annex hereto. Article 2 1 . Imports of tomatoes originating in Morocco shall be subject to Community surveillance. 2. Quantities shall be set against the ceilings as and when the products have been released for free circulation, accompanied by a movement certificate. Products may be set against a ceiling only if the move ­ ment certificate is presented before the date from which these preferential arrangements no longer apply. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports set against it in the manner specified in the first and second subparagraphs. Member States shall inform the Commission, at the inter ­ vals and within the time limits specified in paragraph 4, of imports effected in accordance with the above proce ­ dures. (') OJ No L 340, 23. 11 . 1989, p. 2. (2) OJ No L 133, 22. 5. 1987, p. 5. (3) OJ No L 52, 24. 2. 1989, p. 7. (4) OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 118, 29. 4. 1989, p. 12. 30. 3 . 90 Official Journal of the European Communities No L 83/83 3 . As soon as a ceiling has been reached, the Commis ­ sion shall inform the Member States of the date from which these preferential arrangements cease to apply. 4. Member States shall send the Commission state ­ ments of the quantities set against a ceiling for periods of 10 days, to be forwarded within five days from the end of each 10-day period. 5. The Commission may take the requisite administra ­ tive measures to adapt the administrative procedures set out in subparagraphs 2, 3 and 4. Article 3 Imports of tomatoes originating in the Canary Islands shall be subject to the Community surveillance intro ­ duced for the management of the annual tariff quota provided for in Article 2 of Regulation (EEC) No 1391 /87. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is applied. Article 5 This Regulation shall enter into force on 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Product Third country concerned Period of application of the alteration Quantity concerned (tonnes)CN code Description i 0702 00 Tomatoes, fresh or chilled Morocco April 1990 May 1990 15 000 10 000 Canary Islands 1 April to 20 December 1990 Limited by a tariff quota of 173 000